Exhibit 99.1 FOR IMMEDIATE RELEASE HOME PROPERTIES COMPLETES AT-THE-MARKET EQUITY OFFERING PROGRAM ROCHESTER, NY, MAY 12, 2010 – Home Properties (NYSE:HME) today announced that it has completed its At-The-Market (ATM) equity offering program, which resulted in the sale of 3,178,700 common shares generating net proceeds of approximately $147.2 million.The ATM program was announced on December 3, 2009; and, as of March 31, 2010, the Company had issued 2,313,200 shares at an average price of $46.36 per share, including pending trades.During the second quarter, the Company issued an additional 865,500 shares at an average price of $49.41 per share. BofA Merrill Lynch and BMO Capital Markets served as sales agents under the At-The-Market offering program. “We are pleased with the successful results of the ATM program,” said Edward J.
